DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendments filed July 19, 2022 have been entered.  Claims 1-20 remain pending.  Claims 1, 7, 8, 14, 15, and 20 have been amended.  Applicant’s amendments to the specification overcome the objection.  

Response to Arguments

Applicant’s arguments regarding claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Because the rejection relies on previously cited prior art of Forsberg et al, non-persuasive arguments directed toward Forsberg et al. are addressed below.  

Regarding whether Forsberg does or “does not disclose whether an operational component is in the vibration signal”.  
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.  
  Forsberg in column 4 lines 51-67, and column 11 lines 33-43 describes a system which determines a vibration signature which corresponds to the signal from a particular sensor operating under particular conditions and that this signature can then be compared against predetermined signatures stored in memory.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1,2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 8746353 B2) "Vibration Method to Detect Onset of Gas Lock" in view of Brookbank (US 8708664 B2) "System To Measure Vibrations Using Fiber Optic Sensors" in further view of IKEDA et al. (WO 2017018112 A1) “ABNORMALITY DIAGNOSING DEVICE AND SENSOR DETACHMENT DETECTING METHOD”. 

Regarding claim 1 Forsberg teaches a pump monitoring system for use in wellbore operations (Fig. 1 well bore 28), …;  and display an indication that the [strain] sensor has failed in response to determining that the operational signal component is absent from the vibration signal (Fig. 6 Display 65, column 11 lines 57-62: system can have a display which would show changes in the vibration signal such as a change in operational status).  
Forsberg does not teach comprising: a strain sensor on a fluid end of a pump to measure properties associated with the pump and provide a strain signal; a vibration detector positionable to measure vibration associated with the pump and provide a vibration signal; and a computing device couplable to the strain sensor and the vibration detector, the computing device including a processor for which instructions executable by the processor are used to cause the processor to: receive the strain signal and the vibration signal; identify an irregularity in the strain signal corresponding to a potential strain sensor failure; determine, by processing the vibration signal, that an operational signal component is not present in the vibration signals corresponding to a failure of the strain sensor.  
Brookbank teaches comprising: a strain sensor on a fluid end of a pump to measure properties associated with the pump and provide a strain signal (column 4 lines 40-42: Fabry-Perot interferometer is used as a strain sensor); a vibration detector positionable to measure vibration associated with the pump and provide a vibration signal (Fig. 2B optical time-domain reflectometer (OTDR)- 37, column 4 lines 12-15: OTDR measures vibrations); and a computing device couplable to the strain sensor and the vibration detector (column 5 lines 56-58: the electronics for processing are at the surface and the data is sent by fiber optics).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forsberg with the teachings of Brookbank.  One would have added to the pump monitoring system with a display of Forsberg the vibration detector and strain sensor of Brookbank.  The motivation would have been to enable more complete monitoring of a pump.  
Neither Forsberg nor Brookbank teaches the computing device including a processor for which instructions executable by the processor are used to cause the processor to: receive the strain signal and the vibration signal; identify an irregularity in the strain signal corresponding to a potential strain sensor failure; determine, by processing the vibration signal, that an operational signal component is not present in the vibration signals corresponding to a failure of the strain sensor
Ikeda does teach the computing device including a processor for which instructions executable by the processor are used to cause the processor to: receive theth to last line: “data collection device” receives the signals); identify an irregularity in the strain signal corresponding to a potential strain sensor failure (p. 3 the 3rd to last line to p. 4 the 2nd line: system looks at the vibration signal to determine the irregularity); determine, by processing the vibration signal, that an operational signal component is not present in the vibration signals corresponding to a failure of the strain sensor (p. 4 2nd to last line to last line: system determines whether the vibration signal is present and if not then the sensor has failed/detached); …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forsberg in view of Brookbank with the further teachings of Ikeda.  One would have added to the pump monitoring system with a display, a vibration detector, and strain sensor of Forsberg in view of Brookbank the processing capability to detect detachment of the detector of Ikeda.  The motivation would have been to enable more complete monitoring of a pump.  

Regarding claim 2 Forsberg in view of Brookbank in further view of  Ikeda teaches the pump monitoring system of claim 1.  
Forsberg further teaches wherein the instructions are executable to detect a square wave like component in the vibration signal (column 3 lines 20-22: the system can detect a vibration spectrum that corresponds to a square wave and compare it to a known vibration signature).  

Regarding claim 4 Forsberg in view of Brookbank in further view of  Ikeda teaches the pump monitoring system of claim 2.  
Forsberg further teaches wherein the instructions are executable to correlate the vibration signal to a strain signal (column 10 lines 2-4: the system can take a vibration signal from one set of sensors and compare it to another recorded signal either previously recorded from another set of sensors or from a previous time).  

Regarding claim 5 Forsberg in view of Brookbank in further view of  Ikeda teaches the pump monitoring system of claim 1.  
Forsberg further teaches wherein the vibration detector comprises an accelerometer (column 6 lines 46-50: “accelerometers adapted to sense vibration magnitude and frequency”).  

Regarding claim 6 Forsberg in view of Brookbank in further view of  Ikeda teaches the pump monitoring system of claim 1.  
Forsberg further teaches wherein the vibration detector comprises an acoustic or vibration transducer (vibration detectors inherently have vibration transducers – it is necessary that to detect a signal (i.e. get a representation into a computer) the energy must be transduced from a mechanical form to an electrical form).  

Regarding claim 7 Forsberg in view of Brookbank in further view of  Ikeda teaches the pump monitoring system of claim 1.  
Forsberg further teaches wherein the vibration detector comprises a torque transducer positionable at a torque input for a pump section that includes the strain sensor (column 7 lines 39-50: system continuously monitors and records torque data from a pump, column 7 line 60-61: system can continuously monitor the instantaneous value of the torque thus detecting high frequency vibrations).  

Regarding claim 8 Forsberg teaches … and displaying, by the processor, an indication that the [strain] sensor has failed in response to determining that the operational signal component is absent from the vibration signal (Fig. 6 display 65, column 11 lines 57-62: system can have a display which would show changes in the vibration signal such as a change in operation status).  
Forsberg does not teach a method of identifying a failed strain sensor, the method comprising: receiving, by a processor, a strain signal from a strain sensor in or on a fluid end of a pump, and a vibration signal from a vibration detector; identifying, by the processor, an irregularity in the strain signal corresponding to a potential strain sensor failure; determining, by the processor, that an operational signal component is not present in the vibration signal, corresponding to a failure of the strain sensor;…
Brookbank teaches a method of identifying a failed strain sensor, the method comprising: receiving, by a processor, a strain signal from a strain sensor in or on a fluid end of a pump (column 4 lines 40-42: Fabry-Perot interferometer is used as a strain sensor), and a vibration signal from a vibration detector (Fig. 2B optical time-domain reflectometer (OTDR)-37, column 4 lines 12-15: OTDR measures vibrations).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forsberg with the teachings of Brookbank.  One would have added to the pump monitoring method with a display of Forsberg the vibration detector and strain sensor of Brookbank. The motivation would have been to enable more complete monitoring of the pump.  
Neither Forsberg nor Brookbank teach the identifying, by the processor, an irregularity in the strain signal corresponding to a potential strain sensor failure; determining, by the processor, that an operational signal component is not present in the vibration signal, corresponding to a failure of the strain sensor;…
Ikeda does teach identifying, by the processor, an irregularity in the strain signal corresponding to a potential strain sensor failure (p. 3 the 3rd to last line to p. 4 the 2nd line: system looks at the vibration signal to determine the irregularity); determining, by the processor, that an operational signal component is not present in the vibration signal, corresponding to a failure of the strain sensor (p. 4 2nd to last line to last line: system determines whether the vibration signal is present and if not the the sensor has failed/detached); …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forsberg in view of Brookbank with the further teachings of Ikeda.  One would have added to the pump monitoring method with use of a display, a vibration detector, and a strain sensor of Forsberg in view of Brookbank the processing capability to detect detachment of the detector of Ikeda.  The motivation would have been to enable more complete monitoring of a pump.  

Regarding claim 9 Forsberg in view of Brookbank in further view of  Ikeda teaches the method of claim 8.  
Forsberg further teaches comprising detecting a square wave like component in the vibration signal (column 3 lines 20-22: the system can detect a vibration spectrum that corresponds to a square wave and compare it to a known vibration signature).  

Regarding claim 11 Forsberg in view of Brookbank in further view of  Ikeda teaches the method of claim 9.  
Forsberg further teaches comprising comparing the vibration signal to a strain signal (column 10 lines 2-4: the system can take a vibration signal from one set of sensors and compare it to another recorded signal either previously recorded from another set of sensors or from a previous time).  

Regarding claim 12 Forsberg in view of Brookbank in further view of  Ikeda teaches the method of claim 8.  
Forsberg further teaches wherein the vibration detector comprises an accelerometer (column 6 lines 46-50: “accelerometers adapted to sense vibration magnitude and frequency”).  

Regarding claim 13 Forsberg in view of Brookbank in further view of  Ikeda teaches the method of claim 8.  
Forsberg further teaches wherein the vibration detector comprises an acoustic or vibration transducer (vibration detectors inherently have vibration transducers – it is necessary that to detect a signal (i.e. get a representation into a computer) the energy must be transduced from a mechanical form to an electrical form).  

Regarding claim 14 Forsberg in view of Brookbank in further view of  Ikeda teaches the method of claim 8.  
Forsberg further teaches wherein the vibration detector comprises a torque transducer positionable at a torque input for a pump section that includes the [strain] sensor (column 7 lines 39-50: system continuously monitors and records torque data from a pump, column 7 line 60-61: system can continuously monitor the instantaneous value of the torque thus detecting high frequency vibrations).  

Regarding claim 15 Forsberg teaches a non-transitory computer-readable medium that includes instructions that are executable by a processor for causing the processor to identify a failed [strain] sensor in a pump associated with a wellbore (column 12 lines 18-41: computer readable medium, Fig. 1 well bore 28)…; and displaying an indication that the strain sensor has failed in response to determining that the operational signal component is absent from the vibration signal (Fig. 6 display 65, column 11 lines 57-62: system can have a display which would show changes in the vibration signal such as a change in operation status).  
Forsberg does not teach by performing operations comprising: receiving a strain signal from a strain sensor in or on a fluid end of a pump, and a vibration signal from a vibration detector; identifying an irregularity in the strain signal corresponding to a potential strain sensor failure; determining that an operational signal component is not present in the vibration signal, corresponding to a failure of the strain sensor.  
Brookbank teaches by performing operations comprising: receiving a strain signal from a strain sensor in or on a fluid end of a pump (column 4 lines 40-42: Fabry-Perot interferometer is used as a strain sensor), and a vibration signal from a vibration detector (Fig. 2B optical time-domain reflectometer (OTDR)-37, column 4 lines 12-15: OTDR measures vibrations).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the computer readable medium taught by Forsberg with the teachings of Brookbank.  One would have added to the instructions for a pump monitoring system with a display of Forsberg the vibration detector and strain sensor of Brookbank.  The motivation would have been to enable more complete monitoring of the pump.  
Neither Forsberg nor Brookbank teach identifying an irregularity in the strain signal corresponding to a potential strain sensor failure; determining that an operational signal component is not present in the vibration signal, corresponding to a failure of the strain sensor.  
Ikeda does teach identifying an irregularity in the strain signal corresponding to a potential strain sensor failure (p. 3 the 3rd to last line to p. 4 the 2nd line: system looks at the vibration signal to determine the irregularity);U.S. Patent Appl. No. 16/755,734 Response to Non-Final Office Action mailed May 23, 2022Page 6 of 11determining that an operational signal component is not present in the vibration signal, corresponding to a failure of the strain sensor (p. 4 2nd to last line to last line: system determines whether the vibration signal is present and if not the the sensor has failed/detached).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the computer readable medium taught by Forsberg in view of Brookbank with the further teachings of Ikeda.  One would have added to the pump monitoring instructions with a display, a vibration detector, and strain sensor of Forsberg in view of Brookbank the instructions to detect detachment of the detector of Ikeda.  The motivation would have been to enable more complete monitoring of the pump.  

Regarding claim 16 Forsberg in view of Brookbank in further view of Ikeda teaches the computer-readable medium of claim 15.  
Forsberg further teaches wherein the operational signal component comprises a square wave like component in the vibration signal (column 3 lines 20-22: the system can detect a vibration spectrum that corresponds to a square wave and compare it to a known vibration signature).  

Regarding claim 18 Forsberg in view of Brookbank in further view of Ikeda teaches the computer-readable medium of claim 16.  
Forsberg further teaches wherein the operations further comprise comparing the vibration signal to a strain signal (column 10 lines 2-4: the system can take a vibration signal from one set of sensors and compare it to another recorded signal either previously recorded from another set of sensors or from a previous time).  

Regarding claim 19 Forsberg in view of Brookbank in further view of Ikeda teaches the computer-readable medium of claim 15.  
Forsberg further teaches wherein the vibration detector comprises an accelerometer or an acoustic or vibration transducer (vibration detectors inherently have vibration transducers – it is necessary that to detect a signal (i.e. get a representation into a computer) the energy must be transduced from a mechanical form to an electrical form).  

Regarding claim 20 Forsberg in view of Brookbank in further view of Ikeda teaches The computer-readable medium of claim 15.  
Forsberg further teaches wherein the vibration detector comprises a torque transducer positionable at a torque input for a pump section that includes the strain sensor (column 7 lines 39-50: system continuously monitors and records torque data from a pump, column 7 line 60-61: system can continuously monitor the instantaneous value of the torque thus detecting high frequency vibrations).

Claim 3, 10, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 8746353 B2) "Vibration Method to Detect Onset of Gas Lock" in view of Brookbank (US 8708664 B2) "System To Measure Vibrations Using Fiber Optic Sensors" in view of IKEDA et al. (WO 2017018112 A1) “ABNORMALITY DIAGNOSING DEVICE AND SENSOR DETACHMENT DETECTING METHOD” in further view of Hitchcock et al. (US 7099782 B2) "Vibration Analysis For Predictive Maintenance In Machinery". 

Regarding claim 3 Forsberg in view of Brookbank in further view of  Ikeda teaches the pump monitoring system of claim 2.  
Neither Forsberg nor Brookbank nor Ikeda teach wherein the instructions are executable to apply an order tracking filter to the vibration signal to detect the square wave like component.  
Hitchcock further teaches wherein the instructions are executable to apply an order tracking filter to the vibration signal to detect the square wave like component (column 10 lines 38-45: use of an order tracking filter to detect components in the vibration signal).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Forsberg in view of Brookbank in further view of Ikeda with the further teachings of Hitchcock.  One would have added to the frequency sensing of Forsberg the order tracking filter of Hitchcock.  The motivation would have been to increase the ability of the system to recognize and classify signals from the time domain which would include square wave pressure waveforms which would be generated by actuators.   

Regarding claim 10 Forsberg in view of Brookbank in further view of  Ikeda teaches the method of claim 9.  
Neither Forsberg nor Brookbank nor Ikeda teach further comprising applying an order tracking filter to the vibration signal to detect the square wave like component.  
Hitchcock further teaches comprising applying an order tracking filter to the vibration signal to detect the square wave like component (column 10 lines 38-45: use of an order tracking filter to detect components in the vibration signal).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forsberg in view of Brookbank in further view of Ikeda with the further teachings of Hitchcock.  One would have added to the frequency sensing of Forsberg the order filter tracking of Hitchcock.  The motivation would have been to increase the ability of the system to recognize and classify signals from the time domain which would include square wave pressure waveforms that would be generated by actuators.   

Regarding claim 17 Forsberg in view of Brookbank in further view of Ikeda teaches the computer-readable medium of claim 16.  
Neither Forsberg nor Brookbank nor Ikeda teach wherein the operations further comprise applying an order tracking filter to the vibration signal.  
Hitchcock further teaches wherein the operations further comprise applying an order tracking filter to the vibration signal (column 10 lines 38-45: use of an order tracking filter to detect components in the vibration signal).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the computer readable instructions taught by Forsberg in view of Brookbank in further view of Ikeda with the further teachings of Hitchcock.  One would have added to the frequency sensing of Forsberg the order filter tracking of Hitchcock.  The motivation would have been to increase the ability of the system to recognize and classify signals from the time domain which would include square wave pressure waveforms that would be generated by actuators.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                     

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868